


110 HR 3312 IH: To amend the Internal Revenue Code of 1986 to extend the

U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3312
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Mr. Davis of
			 Alabama (for himself and Mr.
			 Melancon) introduced the following bill; which was referred to the
			  Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  work opportunity tax credit for Hurricane Katrina employees.
	
	
		1.Extension of work opportunity
			 tax credit for Hurricane Katrina employees
			(a)In
			 generalSection 201(b)(1) of
			 the Katrina Emergency Tax Relief Act of 2005 is amended by striking
			 2-year and inserting 4-year.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			
